        Case 1:18-cr-00206-DAD Document 15 Filed 09/29/20 Page 1 of 2

 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   PABLO JESUS MARIN
 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        Case No. 18-CR-00206 DAD
11                       Plaintiff,
12           v.                                        STIPULATION AND ORDER TO
                                                       CONTINUE SENTENCING HEARING
13    PABLO JESUS MARIN ,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND KAREN ESCOBAR, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, PABLO JESUS MARIN, by and through his attorney of

19   record, ALEXKIA TORRES STALLINGS hereby requesting that the sentencing hearing

20   currently set for Tuesday, October 6, 2020 be continued to October 27, 2020.

21          Counsel is requesting a continuance in order complete the sentencing memorandum. I

22   have been in a jury trial since September 15, 2020 and anticipate completing trial no later than

23   Wednesday, September 30, 2020. On September 25, 2020, I read and reviewed the Presentencing

24   Investigation Report that was sent and it does not reflect what was discussed between myself and

25   USPO Fausto. I intend on filing an informal objection to the PSI. Additionally, on October 1,

26   2020, I have a Zoom meeting scheduled with my client to discuss these matters. I have spoken to

27   AUSA Karen Escobar and she has no objection to the continuance.

28
                                                       1
       Case 1:18-cr-00206-DAD Document 15 Filed 09/29/20 Page 2 of 2

 1          IT IS SO STIPULATED.
                                                                  Respectfully Submitted,
 2   DATED: September 27, 2020                                    /s/ Alekxia Torres Stallings
                                                                  ALEKXIA TORRES STALLINGS
 3                                                                Attorney for Defendant
                                                                  PABLO JESUS MARIN
 4

 5

 6   DATED: September 27, 2020                                    /s/Karen Escobar __ ________
                                                                  KAREN ESCOBAR
 7                                                                Assistant U.S. Attorney
 8

 9
                                                 ORDER
10

11          Pursuant to the stipulation of the parties, the sentencing hearing set for October 6, 2020,

12   will be continued to October 26, 2020 at 10:00am in Courtroom 5.

13   IT IS SO ORDERED.
14
        Dated:    September 29, 2020
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
